—_—€ase 5:21-cv-00006-TTC-RSB Document 4-3 Filed 01/27/21 Page lofi Pageid#: 76
Case 5:21-cv-00006-TTC Document3 Filed 01/21/21 Pagelofi Pageid#: 36

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

  
 

” FAILED IN THEe ‘SOPBICE
HARRISONBURG DIVISION" RERINGHAN COUN VA
| ~>JAN 36 2021
yy
d DEPUTY CLERK
Ashley Adams, )
)
Plaintiff(s), ) Case No. 5:21-cv-00006
) State Court No. CL20-4622
v. )
) ORDER
Rockingham County, )
Defendant(s). )

This case was recently removed from the Circuit Court for Rockingham County to the
United States District Court for the Western District of Virginia at Harrisonburg. This court,
finding it necessary and proper to do so, hereby REQUESTS that the original case file in your
Court be forwarded to the Clerk of this court at 116 N. Main Street, Room 314, Harrisonburg,
VA 22802, or submitted through this court’s Case Management and Electronic Case Filing
system (CM/ECF).

The Clerk is directed to send a copy of this Order to the Clerk of the Circuit Court for

Rockingham County at 80 Court Square Harrisonburg, VA 22802.

ENTERED: January 21, 2021

/s/ Thomas T. Cullen
United States District Judge
